DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      FREDRICK S. WELCH, SR.,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D22-2106

                          [November 23, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 19-014491CF10A.

   Fredrick S. Welch, Sr., South Bay, pro se.

   No response required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST, and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.